SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Publicly-held Company NOTICE TO THE MARKET A COMPANHIA SIDERURGICA NACIONAL hereby informs its shareholders and the market in general that Mr. Paulo Rogério Caffarelli is no longer at the Company, In which he was serving as Corporate Executive Officer, cumulating the responsibilities of Investor Relations Officer. The Board of Directors hasexpressedits appreciation for the dedication of Mr. Caffarelli and for the relevant services rendered during this period. The Board of Directors, in a meeting dated in the present day, decided to appoint Mr. David Moise Salama, Executive Officer responsible for the insurance, credit and real estate areas, the duties of Investor Relations Executive Officer on an interim basis. São Paulo, May 30, 2016. David Moise Salama Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 30, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
